Judgment and order affirmed, with costs. No opinion. Lazansky, P. J., Young and Scudder, JJ., concur; Carswell, J., dissents for the following reason: John Miller was not competent to become a party to a common-law marriage in New York. That which is stated to have happened in New Jersey does not establish a common-law marriage in New Jersey. Davis, J., dissents, with the following memorandum: No common-law marriage was established either in law or in fact. There could be no common-law marriage by agreement alone. The completion of the contract, if any agreement to marry was made in New Jersey, occurred in New York, where the reputed husband was incapable of entering into a marriage contract.